DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2017/0294500), (hereinafter, Song).


    PNG
    media_image1.png
    413
    865
    media_image1.png
    Greyscale

RE Claim 1, Song discloses in FIGS. 2, 8 and 9 an organic light-emitting display apparatus comprising;

a first insulating layer 142 “planarization layer” disposed within both the display area “DA” and the periphery area “PA”, the first insulating layer being disposed over the substrate and having a first opening “opening 1” within the periphery area, referring to FIG. 9;
a first electrode 310 disposed within the display area “DA” and disposed over the first, insulating layer 142;
a first bank 150 disposed over the first insulating layer within both the display area “DA” and the periphery area “PA” and having a second opening “opening 2” through which a center of the first electrode 310 is exposed;
a second bank 150a disposed over the first insulating layer 142 and separated from the first bank 150, wherein the first opening is disposed between the first bank and the second bank;
an intermediate layer 320 “emission layer” disposed over the first electrode 310; 
a second electrode 330 disposed over the intermediate layer 320 and the first bank 150; and
a conductive layer 310a disposed within the periphery area “PA”, disposed over the first insulating layer 142, and covering the first opening “opening 1”, referring to FIG. 9.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In the instant case, Chung et al. (US 2017/0077456) discloes a display device (100) has a first encapsulation layer (385) provided over display structures, a first block (445) and a second block (450). The first encapsulation layer is made of inorganic material. A second encapsulation layer (370), provided over the first encapsulation layer, overlaps a portion of the first block in the depth dimension of the display device. The second encapsulation layer is made of organic material. A third encapsulation layer (390), provided over the first encapsulation layer and the second encapsulation layer, is made of inorganic material. Furthermore, Kim et al. (US 2017/0365814) disclose a display device has a substrate (101) comprising a display area and a non-display area which surrounds the display area. A thin-film encapsulation layer (200) is formed on the substrate. A first blocking dam (410) is mounted outside the display area. The first blocking dam portions (411) are spaced apart from each other by a gap.  A second blocking dam is mounted to correspond to a front portion and a rear portion of the gap in the first blocking dam. The first blocking dam is formed one layer of organic film structure and layer of inorganic film structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898